Citation Nr: 1800321	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-19 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for subtotal gastrectomy with jejunostomy and esophageal hernia with psychophysiological gastrointestinal reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from April 1954 through December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested initially that a video conference be scheduled in this matter.  He later withdrew that request in August 2016.  Neither he nor his representative has made a renewed request for a hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.
§ 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


REMAND

During a November 2016 VA examination, the Veteran reported that he was treated in May 2016 at Auburn Hospital for gastrointestinal bleeding.  Records for such treatment are not contained in the claims file.

Records for the Veteran's treatment at Auburn Hospital had been obtained previously by VA in December 2014.  There is no indication in the record, however, that VA has made any follow-up or renewed requests for more recent records from that facility, to include records for the May 2016 treatment reported by the Veteran.  It appears likely that records for treatment received by the Veteran since December 2014 at Auburn Hospital would contain information that is highly relevant to the issue on appeal.  Accordingly, VA must undertake efforts at this time to obtain those records.  38 C.F.R. § 3.159(c)(1) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for subtotal gastrectomy with jejunostomy and esophageal hernia with psychophysiological gastrointestinal reaction since December 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017). 

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to subtotal gastrectomy with jejunostomy and esophageal hernia with psychophysiological gastrointestinal reaction, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from December 2016 through the present should be associated with the record.

2.  Obtain the records for treatment received by the Veteran at Auburn Hospital (private facility) since December 2014, to include the records for reported treatment in May 2016 for gastrointestinal bleeding.  If such records are not available, the record should be documented in that regard.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

